Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 09/30/21 are acknowledged.
Claims 15 and 23 were previously cancelled. Claims 1, 6-7, 10-14, and 18 were amended. New claim 27 was added. Claims 1-14, 16-22, and 24-27 are pending. Claims 19-22 and 24-26 were previously withdrawn from consideration.
Claims 1-14, 16-18, and 27 are included in the prosecution.
Response to Amendments/Arguments
Objection to the Specification
In light of the Specification the objection to the disclosure is withdrawn. 
Claim Objection(s)
In light of the amendment of claims 6-7 and 13-14, the objections to these claims are withdrawn. 
Claim 5 is included in the new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, which was necessitated by Applicant’s amendment of claim 1.
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claims 10-12, the rejection of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn. 
Rejection of claims under 35 USC § 102(a)(1) 
In light of the amendment of claim 1 to recite the limitation that “the composition does not contain a growth factor,” Applicant’s arguments (Page 11, filed 09/30/21) regarding the rejection of claims 1-3, 10, 12-14, and 16-18 under 35 U.S.C. 102(a)(1) being anticipated by Nussbaum et al. (WO 2009/078022 A2) have been fully considered and are persuasive. Since Nussbaum et al. do not expressly teach an embodiment with an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier; wherein the composition does not contain a growth factor, the anticipation rejection is withdrawn. 
However, since Nussbaum et al. disclose negative controls made without the addition of the growth factor TGFb (transforming growth factor beta) or herbal extracts (Page 23, 2nd full ¶), as well as the combination of extracts of Centella and Echinacea which is effective in the treatment of diseases such as arthritis (Page 3, 1st full ¶), a new ground(s) of rejection under 35 U.S.C. 103 based on Nussbaum et al. is made below.
Since the new ground(s) of rejection were necessitated by Applicant’s amendment this action is made FINAL. 
New Rejections necessitated by Amendment
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 recites the limitation that the composition does not contain a growth factor, which was not described in the original disclosure. After carefully examining the instant disclosure, the examiner respectfully submits that support for this limitation is lacking and the addition of said limitation is new matter. The composition recited in claim 1 is not disclosed in the original disclosure. Based on MPEP 2173.05(i), any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. This section of the MPEP also states: “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 
Claims 2-8, 10-14, and 16-18 are included in this rejection because they are dependent on claim 2 which contains new matter.
Response to Arguments
Applicant’s arguments (Page 11, filed 09/30/21) regarding the limitation of the composition not containing growth factors have been fully considered but are not persuasive. Applicant argues that “… this negative limitation is proper because the boundaries of the patent protection sought were clear. In re Barr, 444 F. 2d 588, 170 USPQ 330 (CCPA 1971).”
This is not persuasive because support for the composition recited in claim 1, i.e., “wherein the composition does not contain a growth factor,” is not present in the original disclosure. Based on MPEP 2173.05(i), any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. This section of the MPEP also states: “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.” 

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 12-14, 16-18, and new claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (WO 2009/078022 A2).
Instant claim 1 is drawn to a parenteral composition comprising an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier; wherein the composition does not contain a growth factor. 
Nussbaum et al. disclose combinations of growth factors and plant extracts (Abstract, claim 1). The herbal compositions containing the extracts of Sambucus nigra and Centella asiatica, in combination with Echinacea purpurea are effective in the treatment of diseases characterized by degeneration of collagen or other extracellular matrix components, such as joint diseases caused by arthritis (osteoarthritis or rheumatoid arthritis) (Page 3, 1st full ¶, Page 5, 2nd ¶). Nussbaum et al. disclose that the compositions comprising the growth factor and combinations of plant extracts may be administered by a systemic route, including intravenous, intramuscular, subcutaneous, intradermal, intra-articular and intra-disc routes (Page 13, last ¶). The growth factor(s) st ¶). Examples of suitable dosage forms include compositions formulated for administration by injection (Page 14, 2nd ¶). Example 1 discloses mixing 200 microliters of a solution of TGFb (transforming growth factor beta – Page 2, 2nd ¶) with 1 ml of a 1:5 hydroalcoholic extract of Sambucus nigra, a 1:4 hydroalcoholic extract of Centella asiatica, and a 1:1 hydroalcoholic extract of Echinacea purpurea (¶ bridging Pages 21 and 22).
Nussbaum et al. disclose negative controls made without the addition of the growth factor TGFb (transforming growth factor beta) or herbal extracts (Page 23, 2nd full ¶). Nussbaum et al. disclose that the combination of the extracts of Centella and Echinacea is effective in the treatment of diseases such as arthritis (Page 3, 1st full ¶).
Nussbaum et al. do not expressly teach an embodiment with an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier; wherein the composition does not contain a growth factor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising the extract of Centella asiatica in combination with the extract of Echinacea purpurea for the treatment of diseases such as arthritis (osteoarthritis or rheumatoid arthritis) and administer the composition by a systemic route such as an intra-articular injection, as taught by Nussbaum et al., in view of the control composition without growth factors, and the effectiveness of the combination of the extracts of Centella and Echinacea (without growth factors) in the treatment of diseases such as arthritis, also as taught by Nussbaum et al., and produce the instant invention.
et al. disclose a composition made without the addition of growth factors as a control (Page 23, 2nd full ¶). One of ordinary skill in the art would have found it obvious to prepare a composition containing the extracts of Centella asiatica and Echinacea purpurea, without the addition of the growth factors, and effectively treat diseases such as arthritis (Page 3, 1st full ¶).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a parenteral composition comprising an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier would have been obvious over the compositions comprising the growth factor and combinations of plant extracts which may be administered by a systemic route, including intravenous, intramuscular, subcutaneous, intradermal, intra-articular and intra-disc routes (Page 13, last ¶), and Example 1 wherein 200 microliters of a solution of TGFb is mixed with 1 ml of a 1:5 hydroalcoholic extract of Sambucus nigra, a 1:4 hydroalcoholic extract of Centella asiatica, and a 1:1 hydroalcoholic extract of Echinacea purpurea (¶ bridging Pages 21 and 22), as taught by Nussbaum et al. The limitation of the pharmaceutically acceptable carrier would have been obvious over the solution of TGFb and by the solvent which dissolves the plant material (Example 1 - ¶ bridging Pages 21 and 22). 
without the addition of the growth factor TGFb (transforming growth factor beta) (Page 23, 2nd full ¶), and the effectiveness of the combination of the extracts of Centella and Echinacea in the treatment of diseases such as arthritis (Page 3, 1st full ¶), as taught by Nussbaum et al.
Regarding instant claims 2 and 3, the limitations of the extract of Centella asiatica from the leaves of a plant (instant claim 2) and the extract of Echinacea purpurea from aerial parts of a plant (instant claim 3) would have been obvious over the cold extraction techniques applied to the leaves (which are exposed to the air and are considered aerial parts) of the plant, as taught by Nussbaum et al. (Page 17, last ¶). 
Regarding instant claim 10, the limitation of the extract of Centella asiatica and the extract of Echinacea purpurea as the sole therapeutically active agents would have been obvious over the negative controls made without the addition of the growth factor TGFb (transforming growth factor beta) (Page 23, 2nd full ¶), as taught by Nussbaum et al.
Regarding instant claims 12-13, the limitations of the therapeutically active principle dissolved in said pharmaceutically acceptable carrier (instant claim 12), and the pharmaceutically acceptable carrier which is a solvent (instant claim 13) would have been obvious over Example 1 in which the extract values of the form 1:x indicate that 1 g of the plant material was dissolved in x liters of solvent, as taught by Nussbaum et al. (Page 22, 1st ¶). 
et al. (Page 17, last ¶). 
Regarding instant claims 16-17, the limitations of treating disorders affecting articular cartilage (instant claim 16); and arthritis, osteoarthritis, and rheumatoid arthritis (instant claim 17) would have been obvious over the treatment of diseases characterized by degeneration of collagen or other extracellular matrix components including arthritis, osteoarthritis or rheumatoid arthritis, as taught by Nussbaum et al. (Page 3, 1st full ¶). 
 Regarding instant claim 18, the limitation of administration by infiltration/articular injection would have been obvious over the intra-articular route of administration, as taught by Nussbaum et al. (Page 13, last ¶). 
Regarding instant claim 27, the newly added limitation of the extract of Centella and the extract of Echinacea being the sole therapeutically active agents would have been obvious over the negative controls made without the addition of the growth factor TGFb (transforming growth factor beta) (Page 23, 2nd full ¶), and the effectiveness of the combination of the extracts of Centella and Echinacea in the treatment of diseases such as arthritis (Page 3, 1st full ¶), as taught by Nussbaum et al.
Response to Arguments
Applicant’s arguments (Page 12, filed 09/30/21) with respect to the rejection of claims under 35 USC § 103(a) as being unpatentable over Nussbaum et al. (WO 2009/078022 A2) as the primary reference have been fully considered but are not persuasive. 
Centella and Echinacea are the sole active ingredients of the claimed compositions, and Nussbaum teaches away from the use of only compositions comprising extracts of Centella and Echinacea as the sole active ingredients. 
This is not persuasive because negative controls made without the addition of the growth factor TGFb (transforming growth factor beta) (Page 23, 2nd full ¶) are also taught by Nussbaum et al. According to MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” One of ordinary skill in the art would have found a combination of the claimed extracts of Centella and Echinacea obvious over the disclosure by Nussbaum et al. Even though the combination of the extracts of Centella and Echinacea alone, without the addition of growth factors, may not be synergistic according to Nussbaum et al., the combination of the extracts of Centella and Echinacea would certainly be expected to be effective in the treatment of diseases such as arthritis since Nussbaum et al. clearly disclose the effectiveness of this combination for the treatment of diseases characterized by degeneration of collagen or other extracellular matrix components (Page 3, 1st full ¶). 
Claim Rejections - 35 USC § 103
Claims 1-4, 6-10, 12-14, 16-18 are again rejected and new claim 27 is also rejected under U.S.C. 103 as being unpatentable over Nussbaum et al. (WO 2009/078022 A2) in view of Ganachari et al. (Pharmaceutical Biology, 2004, Vol. 42, No. 3, pp. 246-252).
Centella asiatica and/or said extract of Echinacea purpurea is a lyophilized extract in hydroalcoholic solution. 
The teaching of Nussbaum et al. is discussed above.
Nussbaum et al. do not expressly disclose that the extract of Centella asiatica and/or Echinacea purpurea is a lyophilized extract in hydroalcoholic solution. 
Ganachari et al. disclose that leaves of Centella asiatica were used to prepare an extract by percolation using 70% ethanol, and then lyophilized (Page 247, left hand column, under “Extract preparation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising the extract of Centella asiatica in combination with the extract of Echinacea purpurea for the treatment of diseases such as arthritis (osteoarthritis or rheumatoid arthritis) and administer the composition by a systemic route such as an intra-articular injection, as taught by Nussbaum et al., in view of the control composition without growth factors, and the effectiveness of the combination of the extracts of Centella and Echinacea in the treatment of diseases such as arthritis, also as taught by Nussbaum et al., further in view of the preparation of an extract of Centella asiatica by percolation using 70% ethanol, and then lyophilizing, as taught by Ganachari et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Nussbaum et al. and Ganachari et al. are drawn to the use of plant extracts such as extracts of Centella asiatica. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary et al. in the composition of Nussbaum et al. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 4, the limitation of a lyophilized extract in hydroalcoholic solution would have been obvious over the leaves of Centella asiatica which were used to prepare an extract by percolation using 70% ethanol, and then lyophilized, as taught by Ganachari et al. (Page 247, left hand column, under “Extract preparation”). 
Regarding instant claims 6-9, the limitations of 0.08-2% w/w of total phenols (instant claims 6 and 9); 1-2% polysaccharides with a molecular weight of greater than 2000 daltons (instant claims 7 and 9); and 0/002-1% w/w total tannins (instant claims 8 and 9) would have been obvious over the extracts of Centella asiatica and Echinacea purpurea taught by Nussbaum et al. (¶ bridging Pages 21 and 22) in view of the lyophilized extracts, as taught by Ganachari et al. (Page 247, left hand column, under “Extract preparation”) since the extracts will intrinsically contain the constituent phenols, tannins, and polysaccharides. 

Claims 1-4, 6-14, and 16-18 are again rejected and new claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (WO 2009/078022 A2) in view of Ganachari et al. (Pharmaceutical Biology, 2004, Vol. 42, No. 3, pp. 246-252) and Hasler-Nguyen et al. (US 2004/0023894 A1).
Instant claim 11 is drawn to a kit comprising the parenteral composition according to claim 1 wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots. 
The teachings of Nussbaum et al. and Ganachari et al. are discussed above.
Nussbaum et al. and Ganachari et al. do not expressly disclose a kit comprising the parenteral composition wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots, as recited in instant claim 11.
Hasler-Nguyen et al. disclose a kit for pharmaceutical compositions for parenteral administration wherein each component and a pharmaceutically acceptable carrier are provided separately ([0069]). Hasler-Nguyen et al. disclose effective extracts obtains from plant parts including leaves ([0058]), and lyophilized extracts ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising the extract of Centella asiatica in combination with the extract of Echinacea purpurea for the treatment of diseases such as arthritis (osteoarthritis or rheumatoid arthritis) and administer the composition by a systemic route such as an intra-articular injection, as taught by Nussbaum et al., in view of the control composition without growth factors, and the effectiveness of the combination of the extracts of Centella and Echinacea in the treatment of diseases such as arthritis, also as taught by Nussbaum et al., the preparation of an extract of Centella asiatica by percolation using 70% ethanol, and et al., and further in view of the inclusion of lyophilized plant extracts separately from a pharmaceutically acceptable carrier in a kit, as taught by Hasler-Nguyen et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the use of known technique (including a lyophilized extract in a separate compartment from a pharmaceutically acceptable carrier in a kit taught by Hasler-Nguyen et al.) to improve similar products (the plant extracts taught by Nussbaum et al. and Ganachari et al.) in the same way is obvious. Please see MPEP 2141. 
Regarding instant claim 11, the limitation of a kit comprising the parenteral composition wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots would have been obvious over the inclusion of lyophilized plant extracts separately from a pharmaceutically acceptable carrier in a kit, as taught by Hasler-Nguyen et al. ([0056], [0058], and [0069]). 
Response to Arguments
Applicant’s arguments (Page 12, filed 09/30/21) regarding the rejection of claims 1-4, 6-10, 12-14, and 16-18 under 35 U.S.C. § 103 as being unpatentable over Nussbaum et al. in view of Ganachari et al.; and the rejection of claims 1-4, 6-14, and 16-18 under 35 U.S.C. § 103 as being unpatentable over Nussbaum et al. in view of Ganachari et al. and Hasler-Nguyen et al. have been fully considered but are not persuasive.
Applicant argues that “Ganachari merely discloses a method to prepare an extract of Centella. Hasler-Nguyen merely discloses a kit comprising ingredients in 
This is not persuasive because the deficiency in Nussbaum et al. regarding the extract Centella asiatica as a lyophilized extract in hydroalcoholic solution is cured by Ganachari et al. The references are properly combined because both Nussbaum et al. and Ganachari et al. are drawn to the use of plant extracts such as extracts of Centella asiatica. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in using the method of extract preparation taught by Ganachari et al. in the composition of Nussbaum et al. 
The deficiency in Nussbaum et al. regarding a kit comprising the parenteral composition wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots is cured by Hasler-Nguyen et al. The references are properly combined because the use of known technique (including a lyophilized extract in a separate compartment from a pharmaceutically acceptable carrier in a kit taught by Hasler-Nguyen et al.) to improve similar products (the plant extracts taught by Nussbaum et al. and Ganachari et al.) in the same way is obvious. Please see MPEP 2141.
Therefore, the rejections based on the combination of Nussbaum et al. in view of Ganachari et al.; and the combination of Nussbaum et al. in view of Ganachari et al. and Hasler-Nguyen et al. are maintained for claims 1-4 and 6-18.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615